Citation Nr: 1030410	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  09-01 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Manila, the Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.   
 
2.  Whether the appellant has basic eligibility for VA death 
pension benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The Veteran was in missing status from July 1943 to April 1944 
and he had no casualty status from May 1944 to June 1944.  He had 
recognized guerilla service from July 1944 to March 1945 and 
service with the Philippine Scouts from April 1946 to February 
1949.  The appellant seeks benefits as his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from October 2007 RO decisions.  An October 2007 RO 
rating decision denied service connection for the cause of the 
Veteran's death.  An additional October 2007 RO decision, in 
pertinent part, determined that the Veteran was not eligible for 
VA death pension benefits.  In April 2010, the Veteran testified 
at a Travel Board hearing at the RO.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2000.  The death certificate 
lists the immediate cause of death as bronchogenic carcinoma.  An 
additional death certificate lists the Veteran's immediate cause 
of death as bronchogenic carcinoma, but also lists chronic 
obstructive pulmonary disorder (COPD) and emphysema as other 
significant conditions contributing to death.  These disorders 
began many years after service and were not caused by any 
incident of service.  

2.  At the time of the Veteran's death, service connection was 
not established for any disorders.  

3.  The Veteran did not possess the requisite service to qualify 
for VA death pension benefits for his surviving spouse.  


CONCLUSIONS OF LAW

1.  A disability incurred in or aggravated by service did not 
cause or contribute to the Veteran's death.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.312 (2009).  

2.  The appellant is not eligible for VA death pension benefits.  
38 U.S.C.A. §§ 101(2), 101(24), 107, 1521, 1541 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.7, 3.40, 3.203 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice 
should inform the claimant about the information and evidence not 
of record that is necessary to substantiate the claim.  It should 
also inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Certain additional notice requirements attach in the context of a 
claim for Dependency Indemnity and Compensation (DIC) benefits 
based on service connection for the cause of death.  See Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) 
notice for a DIC case must include:  (1) a statement of the 
conditions, if any, for which a veteran was service-connected at 
the time of his or her death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an explanation of 
the evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  The content of 
the section 5103(a) notice letter will depend upon the 
information provided in the claimant's application.  

With regard to the claim as to whether the appellant has basic 
eligibility for VA pension benefits, the Board finds that because 
that claim is limited to statutory interpretation, the notice 
provisions do not apply in this case.  Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); VAOPGCPREC 5-2004 (June 2004), 69 Fed. Reg. 
59989 (2004) (VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim where 
that claim cannot be substantiated because there is no legal 
basis for the claim or because undisputed facts render the 
claimant ineligible for the claimed benefit).  

As to the claim for service connection for the cause of the 
Veteran's death, the RO sent correspondence in July 2007, a 
rating decision in October 2007, a RO decision in October 2007, a 
subsequent rating decision in October 2007, a statement of the 
case in November 2008, and correspondence in September 2009.  
These documents discussed specific evidence, the particular legal 
requirements applicable to the claim, the evidence considered, 
the pertinent laws and regulations, and the reasons for the 
decision.  The Board notes that the appellant was not 
specifically provided with all of the notice criteria required by 
Hupp; however, the Board concludes that this error is 
nonprejudicial, as the Veteran was not service-connected for any 
disabilities prior to his death.  See Hupp, supra.  VA made all 
efforts to notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, and the responsibilities 
of the parties in obtaining the evidence.  The Board finds that 
any defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was last 
readjudicated in a November 2009 supplemental statement of the 
case.  

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant evidence.  As the Board has 
found that there is no in-service treatment for a lung disorder, 
including bronchogenic carcinoma, COPD, or emphysema, and that 
there is no treatment for any such disorders for many years 
thereafter, the Board finds that an opinion regarding the 
etiology of the Veteran's cause of death need not be obtained in 
this case.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  
Thus, the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.  



Analysis

Dependency and indemnity compensation and death pension benefits 
may be paid to the surviving spouse of a Veteran under certain 
circumstances.  

For VA purposes, a "surviving spouse" means a person of the 
opposite sex whose marriage to the veteran meets the requirements 
of 38 C.F.R. § 3.1(j) and who was the spouse of the veteran at 
the time of the veteran's death and:  (1) who lived with the 
veteran continuously from the date of marriage to the date of the 
veteran's death except where there was a separation which was due 
to the misconduct of, or procured by, the veteran without the 
fault of the spouse; and (2) except as provided in § 3.55, has 
not remarried or has not since the death of the veteran and after 
September 19, 1962, lived with another person of the opposite sex 
and held himself or herself out openly to the public to be the 
spouse of such other person.  38 C.F.R. § 3.50(b).  

For VA purposes, "marriage" means a marriage valid under the law 
of the place where the parties resided at the time of the 
marriage, or the law of the place where the parties resided when 
the right to benefits accrued.  38 C.F.R. § 3.1(j).

Death pension may be paid to a "surviving spouse" who was married 
to the veteran: (1) one year or more prior to the veteran's 
death; or (2) for any period of time if a child was born of the 
marriage, or was born to them before the marriage; or (3) prior 
to January 1, 1957, if the veteran served (as in the present 
case) during World War II.  38 U.S.C.A. § 1541(f); 38 C.F.R. 
§ 3.54(a).  

Eligibility for VA benefits is governed by statutory and 
regulatory law that defines an individual's legal status as a 
veteran of active military, naval, or air service. 38 U.S.C.A. §§ 
101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  In addition, laws and 
regulations provide that certain individuals and groups are 
considered to have performed active military, naval, or air 
service for purposes of VA benefits. 38 C.F.R. § 3.7.  

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  38 
U.S.C.A. § 101(2).  

The term "active military, naval, or air service" includes active 
duty, any period of active duty for training during which the 
individual was disabled or died from a disease or injury incurred 
in or aggravated in the line of duty, and any period of inactive 
duty training during which the individual was disabled or died 
from an injury incurred in or aggravated in the line of duty.  38 
U.S.C.A. § 101(24).  

Service in the Philippine Scouts and in the organized military 
forces of the Government of the Commonwealth of the Philippines, 
including recognized guerrilla service, is recognized service for 
certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

Service of persons enlisted under section 14 of Public Law No. 
190, 79th Congress (Act of October 6, 1945), is included for 
compensation and dependency and indemnity compensation, but not 
for pension benefits.  All enlistments and reenlistments of 
Philippine Scouts in the Regular Army between October 6, 1945, 
and June 30, 1947, inclusive, were made under the provisions of 
Public Law No. 190, as it constituted the sole authority for such 
enlistments during that period.  This paragraph does not apply to 
officers who were commissioned in connection with the 
administration of Public Law No. 190.  38 C.F.R. § 3.40(b).  

Service as a Philippine Scout in the Regular Army inducted 
between October 6, 1945, and June 30, 1947, inclusive, and in the 
Commonwealth Army of the Philippines from and after the dates and 
hours when called into service of the Armed Forces of the United 
States by orders issued from time to time by the General Officer, 
U.S. Army, pursuant to the Military Order of the President of the 
United States dated July 26, 1941, is included for compensation 
benefits, but not for pension benefits.  Service department 
certified recognized guerrilla service and unrecognized guerrilla 
service under a recognized commissioned officer, only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946, is included for compensation benefits, but 
not for pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  

Title 38 of the United States Code authorizes the Secretary of VA 
(Secretary) to prescribe the nature of proof necessary to 
establish entitlement to veterans' benefits.  See 38 U.S.C.A. § 
501(a)(1) (West 2002).  Under that authority, the Secretary has 
promulgated 38 C.F.R. § 3.203(a) and (c), to govern the 
conditions under which the VA may extend veterans' benefits based 
on service in the Philippine Commonwealth Army.  Those 
regulations require that service in the Philippine Commonwealth 
Army (and thus veterans' status) be proven with either official 
documentation issued by a United States service department or 
verification of the claimed service by such a department.  See 38 
C.F.R. § 3.203(a) (requiring service department documentation of 
service where available), § 3.203(c) (requiring service 
department verification of service where documentation is not 
available).

In cases for VA benefits where the requisite veteran status is at 
issue, the relevant question is whether qualifying service is 
shown under Title 38 of the United States Code and the 
regulations promulgated pursuant thereto.  See Soria v. Brown, 
118 F.3d 747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the service 
department's decision on such matters is conclusive and binding 
on the VA.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  
Thus, if the United States service department refuses to verify 
the claimed service, the applicant's only recourse lies within 
the relevant service department, not with VA.  Soria, 118 F. 3d 
at 749.  In short, under 38 C.F.R. § 3.203, a claimant is not 
eligible for VA benefits based on Philippine service unless a 
United States service department documents or certifies their 
service.  Soria, 118 F. 3d at 749.  

Persons with service in the Philippine Commonwealth Army, USAFFE 
(U.S. Armed Forces, Far East), including the recognized 
guerrillas, or service with the New Philippine Scouts under 
Public Law 190, 79th Congress shall not be deemed to have been in 
active military service with the Armed Forces of the United 
States for the purpose of establishing entitlement to VA non-
service-connected death pension benefits.  38 U.S.C.A. § 107; 38 
C.F.R. § 3.40.  

I.  Cause of Death

To establish service connection for the cause of the veteran's 
death, the evidence must show that a service-connected disability 
was either the principal cause or a contributory cause of death.  
For a service-connected disability to be the principal (primary) 
cause of death, it must singly or with some other condition be 
the immediate or underlying cause of death or be etiologically 
related.  For a service-connected disability to constitute a 
contributory cause, it must contribute substantially or 
materially; it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there was a 
causal connection.  
38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for a disability resulting from 
disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection for 
a "chronic disease," may be granted if manifest to a 
compensable degree within one year of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any disease diagnosed 
after discharge when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, or in 
certain circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable 
where the evidence, regardless of its date, shows that the 
veteran had a chronic condition in service or during an 
applicable presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as to 
which, under the Court's case law, lay observation is competent.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a 
condition noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after service 
is required for service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Where service medical records are not available, the Board's 
obligation to explain its findings and conclusions and to 
consider the benefit-of-the-doubt rule is heightened.  Pruitt v. 
Derwinski, 2 Vet.App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  

VA is prohibited from granting service connection for disability 
or death due to disease or injury attributable to the use of 
tobacco products during a veteran's active service for claims 
filed after June 9, 1998.  See 38 U.S.C.A. § 1103(a) (West 2002); 
see also 38 C.F.R. § 3.300(a) (2009).  

For claims for secondary service connection received by VA after 
June 9, 1998, a disability that is proximately due to or the 
result of an injury or disease previously service connected on 
the basis that it is attributable to a veteran's use of tobacco 
products during service will not be service-connected under § 
3.310(a).  38 C.F.R. § 3.300 (a), (c).  

The Board notes, however, that neither 38 U.S.C. § 1103(a) nor 38 
C.F.R. § 3.300 bar a finding of secondary service connection for 
a disability related to a veteran's use of tobacco products after 
the veteran's service, where that disability is proximately due 
to a service-connected disability that is not service connected 
on the basis of being attributable to a veteran's use of tobacco 
products during service.  Service connection for a tobacco-
related disability alleged to be secondary to a disability not 
service connected on the basis of being attributable to a 
veteran's use of tobacco products during service may be warranted 
if the following criteria are met: (1) the service-connected 
disability caused the veteran to use tobacco products after 
service; (2) if so, the use of tobacco products as a result of 
the service-connected disability was a substantial factor in 
causing a secondary disability; and (3) the secondary disability 
would not have occurred but for the use of tobacco products 
caused by the service-connected disability.  If these criteria 
are met, the secondary disability may be service-connected.  
Further, the secondary disability may be considered as a possible 
basis for service connection of the veteran's death, applying the 
rules generally applicable in determining eligibility for 
dependency and indemnity compensation.  VAOGCPREC 6-2003 (Oct. 
28, 2003).  

The appellant essentially contends that the bronchogenic 
carcinoma that caused the Veteran's death began during his period 
of service.  She specifically alleges that the Veteran's 
bronchogenic carcinoma was a tobacco-related illness, and that 
the Veteran became addicted to smoking cigarettes during service 
which led to his death from bronchogenic carcinoma, with COPD and 
emphysema as contributing factors.  

As noted above, the Veteran was in missing status from July 1943 
to April 1944 and he had no casualty status from May 1944 to June 
1944.  He had recognized guerilla service from July 1944 to March 
1945 and service with the Philippine Scouts from April 1946 to 
February 1949.  

The Veteran's service treatment records are essentially 
unavailable and were reportedly destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  The available service 
treatment records for all of the Veteran's periods of service 
show no complaints of or treatment for bronchogenic carcinoma, 
COPD, emphysema, or any lung disorders.  A December 1947 
separation examination report included a notation that the 
Veteran's lungs were normal.  

Post-service VA treatment records show treatment for disorders 
including various lung disorders, such as bronchogenic carcinoma.  

A January 1999 X-ray report from Dagupan Doctors Villaflor 
Memorial Hospital, noted that a follow up since February 1999 
showed a 30 percent right pleural effusion.  It was noted that 
the Veteran presently had a fairly well defined 40 mm by 30 mm 
oblong lobulated nodule in the left upper lobe with perifocal 
spiculations.  The examiner indicated that the nodule might well 
be ganulomatous, but that bronchogenic carcinoma was not 
excluded.  It was noted that a computed tomography scan of the 
lung with a fine needle aspiration biopsy was suggested.  The 
examiner stated that there was an unchanged degree of pulmonary 
hyperinflation and emphysema, and that there was no pneumothorax.  
The examiner reported that the Veteran's heart remained 
unenlarged, but with prominence of the pulmonary heart segment.  

A January 2000 computed tomography scan, as to the Veteran's 
lungs, from the same facility, related an impression of a left 
apical posterior segment subpleural nodule exhibiting 
indeterminate features.  The examiner reported that there was 
also bilateral pulmonary hyperinflation and a small right 
pneumohydrothorax from a recent thoracentesis.  It was noted that 
a computed tomography scan guided biopsy was suggested.  A 
January 2000 biopsy report, as to the right pleural cavity, 
related a diagnosis of pleural fluid, cytology, positive for 
malignant cells.  As to findings, the biopsy report indicated 
that there were numerous clusters of epithelial cells with 
variable cytoplasm and pleomorphic hyperchromatic nuclei, which 
were consistent with epithelial malignancy, probably squamous 
cell carcinoma.  

A subsequent January 2000 X-ray report, as to the Veteran's 
chest, indicated that there were increasing interstitial 
densities in the right parahilar and right lower lung zones 
denoting lymphangitic spread.  It was noted that there was a 
largely unchanged amount of pleural effusion.  

The Veteran died in February 2000.  The death certificate lists 
the immediate cause of death as bronchogenic carcinoma.  An 
additional death certificate lists the Veteran's immediate cause 
of death as bronchogenic carcinoma, but also lists chronic 
obstructive pulmonary disorder (COPD) and emphysema as other 
significant conditions contributing to death.  

The Veteran was not service-connected for any disorders during 
his lifetime.  

An August 2007 medical certificate from Dagupan Doctors Villaflor 
Memorial Hospital indicated that the Veteran was examined and 
treated/confined in that facility from January 25, 2000, to 
February [redacted], 2000.  The diagnosis was bronchogenic carcinoma.  It 
was noted that the Veteran died on February [redacted], 2000.  

The Board observes that there is no medical evidence of 
bronchogenic cancer, COPD, emphysema, or any other lung disorder, 
during the Veteran's period of service or for decades after 
service.  The probative medical evidence does not suggest that 
any such disorders were related to any incident of service.  

Furthermore, there is no competent evidence of record showing 
that the disorders that resulted in the Veteran's death, 
bronchogenic cancer, COPD, and emphysema, were incurred in or 
aggravated by service or were proximately due to or the result of 
any disease or injury incurred in or aggravated by service.  

The Board observes that the appellant has alleged that 
bronchogenic carcinoma was a tobacco-related illness, and that 
the Veteran became addicted to smoking cigarettes during service 
which led to his death from bronchogenic carcinoma, with COPD and 
emphysema as contributing factors.  The Board notes, however, 
that VA is prohibited from granting service connection for 
disability or death due to disease or injury attributable to the 
use of tobacco products during a veteran's active service for 
claims filed after June 9, 1998.  See 38 U.S.C.A. § 1103(a) (West 
2002); see also 38 C.F.R. § 3.300(a) (2009).  The appellant's 
claim for service connection for the cause of the Veteran's death 
was filed in July 2007.  Therefore, the Board concludes that 
direct service connection for bronchogenic carcinoma, or for that 
matter for COPD or emphysema, as a result of the Veteran's use of 
tobacco products in service is not warranted as a matter of law.  

The Board has considered the appellant's contentions.  As a 
layperson, however, the appellant is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  See 
Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").  

The weight of the credible evidence demonstrates that the 
conditions involved in the Veteran's death occurred many years 
after service and were not caused by any incident of service.  
The fatal conditions were not incurred in or aggravated by 
service, and they were not service-connected.  A disability 
incurred in or aggravated by service did not cause or contribute 
to the Veteran's death, and thus there is no basis to award 
service connection for the cause of the Veteran's death.  The 
preponderance of the evidence is against the claim for service 
connection for the cause of the Veteran's death.  Thus, the 
benefit-of-the-doubt rule does not apply, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet.App. 
49 (1990).  

In making this determination, the Board does not wish to convey 
any lack of sympathy for the appellant in this matter, nor for 
the unfortunate circumstances which resulted in the Veteran's 
death.  Moreover, the Board does not doubt the sincerity of the 
appellant's contentions.  That being said, the Board is bound by 
the laws and regulations governing the payment of benefits, 
which, in this case, do not support the award of benefits.  

II.  Death Pension

The appellant essentially claims that her deceased husband had 
recognized guerilla service and service with the Philippine 
Scouts, and that she is entitled to VA death pension benefits.  

The available service personnel records indicate that the Veteran 
was in missing status from July 1943 to April 1944 and he had no 
casualty status from May 1944 to June 1944.  He had recognized 
guerilla service from July 1944 to March 1945 and service with 
the Philippine Scouts from April 1946 to February 1949.  The 
Veteran had no other verified service.  

The VA is bound by the service department's certification as to 
the Veteran's military service.  See Duro v. Derwinski, 2 
Vet.App. 530 (1992).  While service as a Philippine Scout during 
the period from April 1946 to February 1949 rendered the Veteran 
eligible for compensation benefits based upon that service, 
service as a Philippine Scout did not render him eligible for 
pension benefits.  38 C.F.R. § 3.40(b), (c), and (d).  
Additionally, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including among such military forces as organized 
guerilla forces, shall not be deemed to have been active 
military, naval, or air service.  38 U.S.C.A. § 107(a).  The 
Board notes that the Veteran's recognized guerilla service was 
prior to July 1, 1946.  Further, the Board notes that persons 
with service in the Philippine Scouts, or with recognized 
guerilla service, shall not be deemed to have been in active 
military service with the Armed Forces of the United States for 
the purpose of establishing entitlement to VA nonservice-
connected death pension benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 
3.40.  Therefore, the Board finds that the appellant is not 
eligible for VA death pension benefits.  

This is a case where the law is dispositive.  Basic eligibility 
for death pension benefits is precluded based on the service of 
appellant's spouse.  Therefore, the Board must deny the appeal.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  

The appellant is not eligible for VA death pension benefits, and 
the claim is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


